 

Case: 1:13-cv-00437-DCN Doc #: 347 Filed: 01/02/20 1 of 2. PagelD #: 25263

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JAMMAL, et al., ) CASENO. 1:13 CV 437
Plaintiffs,
Vv. JUDGE DONALD C. NUGENT
AMERICAN FAMILY
INSURANCE CO., ef al., )
Defendants. ORDER
)

This Court previously entered a stay in this case pending Plaintiffs’ filing and disposition
of a Petition for a Writ of Certiorari with the United States Supreme Court. (ECF #343). The
United States Supreme Court recently issued its order denying Plaintiffs’ petition for a writ of
certiorari. (ECF #346). Therefore, there is no remaining justification for a stay, and the stay
issued on April 30, 2019 is hereby lifted.

Prior to the issuance of the stay, the Court had permitted Defendants to file an
interlocutory appeal, pursuant to 28 U.S.C. §1292(a)(1), on the issue of Plaintiffs’ employment
status. The Sixth Circuit decided that appeal in favor of the Defendants, ruling that the Plaintiffs

were independent contractors and not employees for purposed of ERISA. Based upon that ruling,

 
 

Case: 1:13-cv-00437-DCN Doc #: 347 Filed: 01/02/20 2 of 2. PagelD #: 25264

the Defendants filed a Motion requesting Judgment in their favor on all claims. (ECF #338).
That motion is currently pending. The parties shall have until January 16" to file any
supplement, response, or proposed order that they may deem appropriate in connection with the

Defendants’ Motion for Judgment. IT IS SO ORDERED.

  

 

Donald C. Nugent :
United States District J udge

Date:

 

 

 
